DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-27 are pending.
Claims 1-27 have been examined.

Priority
This application is a CIP of 16/411,944 filed on 05/14/2019
16/411,944 is a DIV of 14/920,392 filed on 10/22/2015 (Now PAT 10335452)
14/920,392 has PRO 62/151,384 filed on 04/22/2015
14/920,392 has PRO 62/068,357 filed on 10/24/2014

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Affidavit Under 37 CFR 1.132: Insufficient
The Afidavit under 37 CFR 1.132 filed 6/1/2021 is acknowledged. See response to arguments below.
Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-10, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Thabut et al. (HEPATOLOGY 2007;46:1872-1882, previously cited 2/1/22021).
Claim 1 is drawn to A method of reversing type 1 hepatorenal syndrome (HRS-1) comprising administering, to a patient having HRS-1 that is Systemic Inflammatory Response Syndrome (SIRS) positive, an amount of terlipressin effective to reverse the HRS-1 in the patient;
wherein the patient is SIRS positive by exhibiting at least two of the following three criteria:
(i) a white blood cell count (WBC) less than 4,000 cells/mm3 or greater than 12,000 cells/mm3,
(ii) a heart rate of greater than 90 beats per minute (BPM), and
(iii) either a partial pressure of carbon dioxide in the blood (PaCO2) <32 mmHg or a blood 3) level <23 mmol/L;
wherein the patient does not have overt sepsis, septic shock, or uncontrolled infection, and wherein administration of terlipressin to the patient produces a decrease in serum creatinine level to ≤ 1.5 mg/dl and reverses HRS-1.
Thabut et al. teach a method of reversing type 1 hepatorenal syndrome (HRS-1) for patients with or without systemic inflammatory response syndrome, SIRS, (p1874, col 2, para 3; p1875, Table 2, last row) with terlipressin to reverse renal impairment (p1880, col 2, para 3), reading on the limitation a method of reversing HRS-1 in a HRS-1 patient with SIRS by administering terlipressin. Thabut et al. teach the use of antibiotic therapy to treat a hepatorenal syndrome (HRS) patient with septic shock until the patient without ongoing infection before subsequent treatment of (terlipressin or noradrenalin) and albumin (p1874, col 1, Management of Renal Failure), reading on the limitation of administering terlipressin to treat a SIRS patient not having overt sepsis, septic shock, or uncontrolled infection. Thabut et al. teach the SIRS criteria for a treated patient comprising at least 2 of the following four symptoms (p1873, col 2, para 1).
(1) a core temperature of ≥ 38°C (100.4°F) or ≤ 36°C (96.8°F);
(2) a heart rate of ≥ 90 beats/minute;
(3) a respiratory rate of ≥ 20 breaths/minute or partial arterial carbon dioxide pressure (PaCO2) of ≤ 32 mm Hg or the use of mechanical ventilation for an acute respiratory process; or
(4) a white blood cell count of ≥ 12,000/mm3 or ≤ 4000/mm3.
The instant claim 1 defines SIRS same as Thabut’s SIRS symptoms (2)-(4); thus, it would be obvious to select a SIRS patient according to the symptoms of (2)-(4), with or without knowing body temperature, reading on the limitation of at least two of the three criteria (i)-(iii). Thabut et al. further teach the acute renal failure serum creatinine level is above 1.33 µmol/L (1.5 mg/dL) 
With respect to claim 3, Thabut et al. Thabut et al. teach terlipressin and albumin are administered intraveniously (p1874, col 1, Management of Renal Failure, para 1).
With respect to claim 5, Thabut et al. suggest the treated patients with reversal further comprising one or more complicating factors such as serum sodium, blood urea nitrogen, and urine potassium shown as follows (p1874, Table 1).

    PNG
    media_image1.png
    261
    941
    media_image1.png
    Greyscale

With respect to claims 6-10 and 24-27, Thabut et al. teach “In patients with HRS, the administration of albumin in addition to terlipressin reverses renal impairement, with a low proportion of recurrence after stopping treatment, and may improve survival” (p1880, col 2, para 3). The survival rate of a treated HRS-1 patient with SIRS symptoms is merely a consequence of terlipressin treatment without adding a manipulated step to the treatment with terlipressin; thus, the same method of administering terlipressin for reversing HRS-1 with a low proportion of recurrence after stopping treatment as taught by Thabut et al. would be necessary to satisfy the limitations in claims 6-10 and 24-27. Although Thabut et al. do not explicitly show a terlipressin treated patient group has improved overall survival compared to a placebo group, it would be 
One of ordinary skill in the art before the effective filing date would have been taught to administer terlipressin to a patient with both HRS-1 and SIRS because Thabut et al. teach terlipressin is effective to reverse disease symptoms for HRS-1 patients with or without SIRS (p1877, Table 3). The treatment of a patient with both HRS-1 and SIRS symptoms would have reasonable expectation of success because Thabut et al. teach the administration of albumin in addition to terlipressin reverses renal impairement to improve survival (p1880, col 2, para 3).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Applicant’s Arguments
Claims 1, 3, 5-10 and 24-27 are not rendered obvious by Thabut because of 
Thabut clearly teach to one of skill in the art that patients with SIRS treated with terlipressin have a worse outcome (i.e. higher mortality); thus, Thabut effectively teaches away from administering terlipressin to HRS-1 patients with SIRS. In addition, the instant invention was to not treat SIRS positive HRS patients with terlipressin based on the International Ascites Club (IAC) guidelines (Remarks, p8, last para bridging to p9, para 1).
Claim 6 expressly recites a reduction in mortality-one that is nowhere taught or disclosed by Thabut or elsewhere in the prior art (Remarks, p9, para 2).
Thabut does not disclose or suggest identifying and treating a specific subset of HRS patients as defined in claims 1 and 24 with terlipressin (Remarks, p9, last para).
Based on the teachings of Thabut, one of ordinary skill in the art would have excluded all SIRS positive patients from treatment, regardless of infection status (Remarks, p10, para 1-2).
Although Thabut included serum creatinine levels in the multivariate analysis, it was discovered that serum creatinine levels did not have independent prognostic value (Table 5, P value= 0.63 or 0.22). As such, a person of ordinary skill in the art would not be prompted by the disclosure of Thabut to monitor serum creatinine levels during terlipressin treatment because Thabut teaches that said levels are not predictive of successful terlipressin treatment (Remarks, p10, last para bridging to p11, para 1-2).
Affidavit arguments filed on 6/1/2021.

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive for the reasons as follows.
The argument (i) is not persuasive because Thabut et al. teach a higher mortality rate as a result of SIRS in HRS-1 patient does not teach away the instant claims of administering terlipressin to treat HRS-1 patient with SIRS as argued by applicant. In fact, Thabut et al. teach the use of antibiotic therapy to treat a hepatorenal syndrome (e.g., HRS-1) patient with septic shock (a SIRS positive patient with infection) until the patient without ongoing infection before subsequent treatment of (terlipressin or noradrenalin) and albumin (p1874, col 1, Management of Renal Failure). Thus, no sufficient evidence is found to support teaching away of Thabut et al. as argued by applicant. Furthermore, The International Ascites Club (IAC) guidelines as argued by applicant are not provided to the examiner in the IDS and the IAC guidelines are not the closest prior art references. Rodríguez et al. (Journal of Hepatology 2014; 60: 955–961.) is recited as 
The argument (ii) is not persuasive because Thabut suggest that preventing and treating SIRS could decrease mortality in patients with cirrhosis and acute renal failure (Abstract). Thabut et al. teach the use of antibiotic therapy to treat a hepatorenal syndrome (e.g., HRS-1) patient with septic shock (a SIRS positive patient with infection) until the patient without ongoing infection before subsequent treatment of (terlipressin or noradrenalin) and albumin (p1874, col 1, Management of Renal Failure). Thus, there is a reasonable expectation of success for the use of antibiotic therapy to treat a hepatorenal syndrome (e.g., HRS-1) patient with septic shock (a SIRS positive patient with infection) until the patient without ongoing infection before subsequent treatment of (terlipressin or noradrenalin) and albumin (p1874, col 1, Management of Renal Failure) to reduce mortality rate of HRS-1 patient with SIRS.
The arguments (iii) and (iv) are not persuasive because Thabut et al. teach the use of terlipressin plus albumin to treat a genus of HRS-1 patient with or without SIRS and the claims are directed to administer terlipressin to treat a subset of HRS-1 patients with SIRS. One of ordinary skill in the art would have been “at once envisaged” for treating a HRS-1 patient with SIRS without ongoing infection with terlipressin or noradrenalin and albumin (p1874, col 1, Management of Renal Failure). See MPEP 2131.02 (III) “A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be "at once envisaged" from the disclosure”.
The argument (v) is not persuasive because applicant’s argument of “wherein administration of terlipressin to the patient produces a decrease in serum creatinine level to ≤ 1.5 
The argument (vi) of affidavit (AD) is not persuasive for the following reasons.
AD 8-11: The 2011 textbook and IAC guidelines are not the most relevant references to determine patentability. Furthermore, the argument that Thabut et al. teach “NOT” to use terlipressin to treat a HRS-1 patient with SIRS is incorrect. Thabut et al. suggests that preventing and treating SIRS could decrease mortality in patients with cirrhosis and acute renal failure for HRS-1 patient (Abstract). Thabut et al. further teach the use of antibiotic therapy to treat HRS-1 patient until the patient met the treatment condition without ongoing infection before terlipressin treatment (p1874, col 1, Management of Renal Failure). Another reference of Rodriguez et al. of record further demonstrates “Terlipressin and albumin is the standard of care for classical type-1 hepatorenal syndrome (HRS) not associated with active infection.” (Background & aims), consistent with Thabut et al. Preponderous evidence shows the use of terlipressin as a standard care of HRS-1 patients without ongoing infection (without active infection) with or without SIRS taught by Thabut et al.; thus, the arguments of AD 8 to 11 are not persuasive.
AD 12: The argument of Thabut et al. not teaching the claimed method is not true because Thabut et al. clearly teach the use of antibiotic therapy to treat HRS-1 patient with SIRS 
AD13: The argument “Thabut provides a rationale for why SIRS patients with HRS have poor response (i.e., death) and should not be treated” is not true. Thabut et al. suggests that preventing and treating SIRS could decrease mortality in patients with cirrhosis and acute renal failure for HRS-1 patient (Abstract). Thabut et al. teach the use of antibiotic therapy to treat HRS-1 patient until the patient met the treatment condition without ongoing infection before terlipressin treatment (p1874, col 1, Management of Renal Failure). Thabut et al. further show the treated HRS-1 patient in the presence or absence of infection or SIRS (p1877, Table 3).

    PNG
    media_image2.png
    175
    954
    media_image2.png
    Greyscale

One of ordinary skill would treat HRS-1 patient having SIRS with terlipressin according to Thabut’s teachings instead of leaving HRS-1 patient having SIRS without treatment to die.
AD14-15: The arguments of unexpected and surprising for terlipressin to treat HRS-1 patients without sepsis, septic shock, or uncontrolled infection are not persuasive because Thabut’s method of treating a HRS-1 patient with SIRS is patentably indistinct from the method steps as claimed. Furthermore, MPEP 2143.02 (II) states “Obviousness does not require absolute predictability, however, at least some degree of predictability is required.” The use of terlipressin to treat a HRS-1 patient with SIRS is reasonable to expect to increase survival rate compared to a HRS-1 patient with SIRS but without terlipressin treatment. The finding “SIRS patients without sepsis or uncontrolled infection actually responded better to the terlipressin treatment than the patients without SIRS” as argued by applicant does not change the fact that Thabut’s method of 
AD16: the argument of “Thabut does not disclose or suggest identifying and treating a specific subset of HRS patients” is correct, but the arguments does not change the fact that Thabut’s method of treating a HRS-1 patient with SIRS is patentably indistinct from the method steps as claimed. Furthermore, the use of terlipressin to treat HRS-1 patients is a standard treatment (at once envisage) recognized by one of ordinary skill in the art as evidenced by Rodriguez et al. “Terlipressin and albumin is the standard of care for classical type-1 hepatorenal syndrome (HRS) not associated with active infection” (Background & aims). MEPE 2131.02 states “A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be "at once envisaged" from the disclosure.” Thus, Thabut’s method of treating HRS-1 patients with or without SIRS is still prima facie obvious to the instant claimed method even though Thabut et al. do not explicitly teach a specific subset of HRS-1 patients.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. 
For at least the reasons above, the arguments are not persuasive.

2.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Thabut et al. as applied to claims 1, 3, 5-10, 24-27, and further in view of Moreau et al. (HEPATOLOGY 2006;43:385-394, previously cited 2/1/22021).
Claim 2 is drawn to amount of terlipressin administered to the patient is in the range of 2.0 mg to 12.0 mg per day for 1 to 28 days.
Thabut et al. teach a method of reversing type 1 hepatorenal syndrome in a patient with SIRS as applied to claims 1, 3, 5-10, 24-27 above


    PNG
    media_image3.png
    397
    777
    media_image3.png
    Greyscale
Similarly, Moreau et al. teach “The Use of Vasoconstrictors in Patients With Cirrhosis: Type 1 HRS and Beyond” (Title). Moreau et al. show the dosage of terlipressin can be optimized between 0.5-2 mg/4 hr for 5-15 days to treat type 1 hepatorenal syndrome shown above (p388, Table 1), reading on the range of 2.0 mg to 12.0 mg per day for 1 to 28 days in claim 2.
With respect to claim 4, Moreau et al. teach albumin is administered 1 g/kg on day 1 followed by 20-40 g daily shown above (p388, Table 1).
One of ordinary skill in the art before the effective filing date would have been taught to optimize the dosage and regiment of Thabut’s terlipressin to a patient with HRS-1 because Moreau et al. show the dosage of terlipressin can be optimized between 0.5-2 mg/4 hr for 5-15 days to treat type 1 hepatorenal syndrome (p388, Table 1). The combination would have reasonable expectation of success because both references teach the use of terlipressin to treat type 1 hepatorenal syndrome.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Arguments
6/1/2021 have been fully considered but they are not persuasive. See response to arguments above.

3.	Claims 11-14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Thabut et al. (HEPATOLOGY 2007;46: 1872-1882, previously cited 2/1/22021) in view of Moreau et al. (HEPATOLOGY 2006;43:385-394, previously cited 2/1/22021).
Claim 11 is drawn to a method of treating type 1 hepatorenal syndrome (HRS-1), the method comprising:
identifying a plurality of patients as having HRS-1;
determining that a patient of the plurality exhibits at least two of the following three criteria for Systemic Inflammatory Response Syndrome (SIRS):
(i) a white blood cell count (WBC) less than 4,000 cells/mm3 or greater than 12,000 cells/mm3,
(ii) a heart rate of greater than 90 beats per minute, and
(iii) either a partial pressure of carbon dioxide in the blood (PaCO2)<32 mmHg or a blood bicarbonate (HCO3) level<23 mmol/L;
determining that the patient does not have overt sepsis, septic shock, or uncontrolled infection;
determining that, because the patient exhibits at least two of the three criteria and does not have overt sepsis, septic shock, or uncontrolled infection, the HRS-1 of the patient is likely to respond to treatment with terlipressin; (this limitation does not add an active step to the method) and

Thabut et al. shows the results for a method of treating type 1 hepatorenal syndrome for patients with or without SIRS (p1874, col 2, para 3; p1875, Table 2, last row). Thabut et al. teach the use of antibiotic therapy to treat a hepatorenal syndrome (HRS) patient determined with septic shock until the patient without ongoing infection before subsequent treatment of (terlipressin or noradrenalin) and albumin (p1874, col 1, Management of Renal Failure), reading on determining a plurality of HRS patients not having overt sepsis, septic shock, or uncontrolled infection. Thabut et al. teach the HRS as type 1 HRS, reading on treatment of type 1 HRS with terlipressin (p1874, col 2, para 3). Thabut et al. teach the SIRS criteria for a treated patient comprising at least 2 of the following symptoms (p1873, col 2, para 1):
(1) a core temperature of ≥ 38°C (100.4°F) or ≤ 36°C (96.8°F);
(2) a heart rate of ≥ 90 beats/minute;
(3) a respiratory rate of ≥ 20 breaths/minute or partial arterial carbon dioxide pressure (PaCO2) of ≤ 32 mm Hg or the use of mechanical ventilation for an acute respiratory process; or
(4) a white blood cell count of ≥ 12,000/mm3 or ≤ 4000/mm3, reading on the limitation of at least two of the three criteria (i)-(iii) in claim 11.
With respect to claims 17-18, Thabut et al. teach the acute renal failure serum creatinine level is above 1.33 µmol/L (1.5 mg/dL)(p1873, col 1, Patients and Methods para 1) and terlipressin reverses HRS-1 (p1875, Table 2, last row). Thabut et al. shows the results for a method of reversing type 1 hepatorenal syndrome for patients with or without SIRS (p1874, col 2, para 3; p1875, Table 2, last row), reading on the limitation of a decrease in serum creatinine level to ≤ 1.5 mg/dl. Thabut et al. further teach renal failure was considered reversible when 
With respect to claims 19- 22, Thabut et al. teach “In patients with HRS, the administration of albumin in addition to terlipressin reverses renal impairement, with a low proportion of recurrence after stopping treatment, and may improve survival” (p1880, col 2, para 3). The survival rate of a treated HRS-1 patient with SIRS symptoms is merely a consequence of terlipressin treatment without adding a manipulated step to the treatment of terlipressin; thus, the method of administering terlipressin for reversing HRS-1 with a low proportion of recurrence after stopping treatment as taught by Thabut et al. would be necessary to satisfy the limitations in claims 19-22. Although Thabut et al. do not explicitly show a terlipressin treated patient group has improved overall survival compared to a placebo group, it would be obvious for a terlipressin treated patient group to have improved overall survival compared to a placebo group without the drug treatment because terlipressin can reverse HRS-1 in a treated patient.
Thabut et al. do not explicitly teach a dosage and regimen of terlipressin for treating type 1 hepatorenal syndrome.

    PNG
    media_image3.png
    397
    777
    media_image3.png
    Greyscale
Similarly, Moreau et al. teach “The Use of Vasoconstrictors in Patients With Cirrhosis: Type 1 HRS and Beyond” (Title). Moreau et al. teach terlipressin can be optimized between 2-6 mg/day to treat type 1 hepatorenal syndrome from 7 to 15 days (p387, col 2, Clinical use of Terlipressin), reading on the limitation of the range of 2.0 mg to 12.0 mg per day for 1 to 28 days in claim 12. 
With respect to claim 13, Moreau et al. show Terlipressin administered via IV at dose 0.5-2 mg/4 hr for 4-14 days (p388, Table 1, column 6, See Ortega et al.).
With respect to claims 14 and 16, Moreau et al. teach terlipressin was given until serum creatinine values decreased to below 130 µmol/L or for a maximum of 15 days (p387, col 2, Clinical use of Terlipressin), reading on measuring/determining daily serum creatinine values until below 130 µmol/L for 1-15 days.
With respect to claim 23, Moreau et al. teach albumin is administered 1 g/kg on day 1 (e.g., 100 g per day for a person at a body weight of 100 kg) and 20-40 g daily (p388, Table 1).
One of ordinary skill in the art before the effective filing date would have been taught to optimize the dosage and regiment of Thabut’s terlipressin for a patient with SIRS because Moreau et al. show the dosage and regimen of terlipressin can be optimized between 0.5-2 mg/4 hr for 5-15 days to treat type 1 hepatorenal syndrome (p388, Table 1). The combination would have reasonable expectation of success because both references teach the use of terlipressin to treat type 1 hepatorenal syndrome.
.
Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. See response to arguments above.

4. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thabut et al. in view of Moreau et al. as applied to claims 11-14, 16-23 above and further in view of Rodríguez et al. (Journal of Hepatology 2014; 60: 955–961, previously cited 2/1/22021).
Claim 15 is drawn to a method of discontinuing administration of terlipressin to the patient if the patient does not show a reduction in serum creatinine level during the initial 1 to 4 days of terlipressin administration.
Thabut et al. in view of Moreau et al. teach a method of administering terlipressin to treat a HRS-1 and SIRS patient as applied to claims 11-14, 16-23 above 
Thabut et al. in view of Moreau et al. do not explicitly teach discontinuing administration of terlipressin to the patient if the patient does not show a reduction in serum creatinine level during the initial 1 to 4 days of terlipressin administration.
Similarly, Rodríguez et al. teach “Terlipressin and albumin is the standard of care for classical type-1 hepatorenal syndrome (HRS) not associated with active infection” (p955, col 1, Background & Aims), reading on the HRS-1 patient does not have overt sepsis, septic shock, or uncontrolled infection. Furthermore, Rodríguez et al. teach discontinuing terlipressin treatment of non-responders of HRS-1 patients (serum creatinine 3.3±0.6 mg/dl shown in p958, Table 2) after 1-8 days of treatment (p957, col 1, 2nd last para), reading on the limitation of claim 15.

Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. See response to arguments above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    PNG
    media_image4.png
    636
    400
    media_image4.png
    Greyscale
Claims 1-2, 4-12, 14, and 16-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7-14 of U.S. Patent No. 10,335,452 B2 (the ‘452 patent, previously cited 2/1/22021). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘452 patent anticipates this instant invention.
Claim 1 of the ‘452 patent disclosed a method of treating type 1 hepatorenal syndrome as follows:
Claim 1 of the ‘452 patent does not explicitly teach terlipressin reducing serum creatinine level to ≤ 1.5 mg / dl.
Claim 10 of the ‘452 patent disclosed administration of terlipressin to a patient produces a decrease in serum creatinine level to ≤ 1.5 mg / dl, reading on the limitation reversing HRS-1.
Thus, claims 1 and 10 of the ‘452 patent is obvious to the instant claims 1, 11, 17-18, and 24.
Claim 5 of the ‘452 patent disclosed the amount of terlipressin administered to the patient is in the range of 2.0 mg to 12.0 mg per day for 1 to 28 days, satisfying the instant claims 2 and 12.
Claim 7 of the ‘452 patent disclosed the method further comprising determining if the patient has a reduction in serum creatinine level during the initial 1 to 4 days of terlipressin 
Claim 8 of the ‘452 patent disclosed the method further comprising discontinuing administration of terlipressin to the patient if the patient does not show a reduction in serum creatinine level during the initial 1 to 4 days of terlipressin administration, satisfying the instant claim 15.
Claim 9 of the ‘452 patent disclosed the method further comprising continuing administration of terlipressin to the patient for an additional 3 to 12 days if the patient shows a reduction in serum creatinine level during the initial 1 to 4 days of terlipressin administration, satisfying the instant claim 16.
Claim 11 of the ‘452 patent disclosed the method further comprising treating the patient with up to a maximum of 100 g per day of albumin for each day of the time period that the patient is administered terlipressin, satisfying the instant claims 4 and 23.
Claim 12-13 of the ‘452 patent disclosed the method of administering terlipressin to the patient provides reversal of one or more complicating factors, satisfying the instant claim 5.
Claim 14 of the ‘452 patent disclosed reversal of one or more complicating factors reduces mortality from an associated complication within a 90 day window starting with administering the terlipressin, satisfying the instant claim 6-10, 19-22, and 25-27.
Response to Arguments
Applicant's argument of “The applicant will timely file a terminal disclaimer in compliance with 37 C.F.R. § 1.321 (c) upon receiving indication of allowable subject matter in the instant application” filed 6/1/2021 have been fully considered but they are not persuasive because the argument does not overcome the ODP rejection of record.

Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7-14 of U.S. Patent No. 10,335,452 B2 (the ‘452 patent) as applied to claims 1-2, 4-12, 14, 16-27, and further in view of Moreau et al. (HEPATOLOGY 2006;43:385-394, previously cited 2/1/22021).
Claim 3 and 13 are drawn to terlipressin is administered as an IV.
Claims 1, 5, and 7-14 of the ‘452 patent disclosed a method of treating/reversing a HRS-1 patient with SIRS as applied to claims 1-2, 4-12, and 14-27 above.
Claims 1, 5, and 7-14 of the ‘452 patent do not explicitly teach terlipressin is administered as an IV.
Similarly, Moreau et al. teach “The Use of Vasoconstrictors in Patients With Cirrhosis: Type 1 HRS and Beyond” (Title). Moreau et al. teach administration of terlipressin via intravenous bolus (p387, col 1, last line to col 2, 1st line; p388, Table 1). Thus, one of ordinary skill in the art would have been taught to administer terlipressin as an IV, satisfying the instant claims 3 and 13.
Response to Arguments
Applicant's argument of “The applicant will timely file a terminal disclaimer in compliance with 37 C.F.R. § 1.321 (c) upon receiving indication of allowable subject matter in the instant application” filed 6/1/2021 have been fully considered but they are not persuasive because the argument does not overcome the ODP rejection of record.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7-14 of U.S. Patent No. 10,335,452 B2 (the ‘452 patent) as  in view of Rodríguez et al. (Journal of Hepatology 2014; 60: 955–961, previously cited 2/1/22021).
Claim 15 is drawn to a method of discontinuing administration of terlipressin to the patient if the patient does not show a reduction in serum creatinine level during the initial 1 to 4 days of terlipressin administration.
Claims 1, 5, and 7-14 of the ‘452 patent disclosed a method of treating/reversing a HRS-1 patient with SIRS as applied to claims 1-2, 4-12, and 14-27 above.
Claims 1, 5, and 7-14 of the ‘452 patent do not explicitly teach discontinuing administration of terlipressin to the patient if the patient does not show a reduction in serum creatinine level during the initial 1 to 4 days of terlipressin administration.
Rodríguez et al. teach discontinuing terlipressin treatment of non-responders of HRS-1 patients (serum creatinine 3.3±0.6 mg/dl shown in p958, Table 2) after 1-8 days of treatment (p957, col 1, 2nd last para), satisfying the instant claim 15.
Response to Arguments
Applicant's argument of “The applicant will timely file a terminal disclaimer in compliance with 37 C.F.R. § 1.321 (c) upon receiving indication of allowable subject matter in the instant application” filed 6/1/2021 have been fully considered but they are not persuasive because the argument does not overcome the ODP rejection of record.

Claims 1-14 and 16-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of copending Application No. 16/411,944 (the ‘944 application) in view of Moreau et al. (HEPATOLOGY 2006;43:385-394, previously cited 2/1/22021).


    PNG
    media_image5.png
    525
    577
    media_image5.png
    Greyscale

Claim 9 of the ‘944 application does not explicitly teach the treatment reducing serum creatinine ≤ 1.5 mg/dl and reverses HRS-1.
Similarly, Moreau et al. teach “The Use of Vasoconstrictors in Patients With Cirrhosis: Type 1 HRS and Beyond” (Title). Moreau et al. teach terlipressin treated patients with reversal of HRS-1 by reduction of serum creatinine to < 133 µmol/L (1.5 mg/dL, See p386, col 1, para 1) in Table 1 shown as follows. Thus, Claim 9 of the ‘944 application in view of Moreau et al. is obvious to this instant claims 1, 11, and 17-18.

    PNG
    media_image6.png
    468
    613
    media_image6.png
    Greyscale

Claim 10 and 12-13 of the ‘944 application disclosed an additional step or a specified criteria for the method of claim 9, further satisfying the instant claim 1.
Claim 11 of the ‘944 application disclosed terlipressin administration as a slow IV bolus injection over 2 minutes every 4 to 6 hours for at least 4 days, satisfying the instant claims 3 and 13.
Moreau et al. teach terlipressin can be optimized between 2-6 mg/day to treat type 1 hepatorenal syndrome from 7 to 15 days (p387, col 2, Clinical use of Terlipressin), satisfying the instant claim 2.
Moreau et al. teach albumin is administered 1 g/kg on day 1 and 20-40 g daily (p388, Table 1), satisfying the instant claims 4 and 12.
Moreau et al. teach treatment of terlipressin leading to increased (reading on reversal) glomerular filtration rate (p387, Fig 2, legend), satisfying the instant claim 5.
Moreau et al. teach HRS is a life-threatening complication of cirrhosis (p386, col 1, line 2-3) and suggest terlipressin further improve survival in patients with type 1 HRS (p390, col 1, 
Moreau et al. teach terlipressin was given until serum creatinine values decreased to below 130 µmol/L or for a maximum of 15 days (p387, col 2, Clinical use of Terlipressin), reading on measuring/determining daily serum creatinine values until below 130 µmol/L for 1-15 days, satisfying the instant claims 14 and 16.
Moreau et al. teach albumin is administered 1 g/kg on day 1 (e.g., 100 g per day for a person at a body weight of 100 kg) and 20-40 g daily (p388, Table 1), satisfying the instant claims 23.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's argument of “The applicant will timely file a terminal disclaimer in compliance with 37 C.F.R. § 1.321 (c) upon receiving indication of allowable subject matter in the instant application” filed 6/1/2021 have been fully considered but they are not persuasive because the argument does not overcome the ODP rejection of record.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
23-July-2021
/Soren Harward/Primary Examiner, Art Unit 1631